In Bledsoe v. The State, 64 N.C. 392, we declared what we understood to be the practice in cases of this kind — to ascertain the facts by reference to our Clerk or to have issues for a jury. And when sufficiently informed of the facts we would declare the law.
We are of opinion that the repeal of the statute under which the contract with the plaintiff is alleged to have been made, in no way affects the plaintiffs rights. And that it was not contemplated by the alleged contract that the plaintiff was to do the work here instead of at his works in Ohio; or that convicts were to be sent to Ohio to do the work; but that they were to be employed upon such work only as was necessarily to be done here, as fitting and hanging the doors and the like.
There will be issues for a jury.
1. Whether the contract was made as alleged.
2. Whether the plaintiff complied or was ready and offered and was able to comply with his part of the contract.
3. Whether the State failed to comply with its part of the contract. If so,
4. What damage did the plaintiff sustain by reason of the failure of the State to comply with its part of the contract.
The depositions on file, subject to all just exceptions will be read and other evidence heard. And the evidence and the finding of the jury and the rulings of His Honor, with all exceptions, will be certified to this Court.
PER CURIAM.                              Order accordingly. *Page 202